Citation Nr: 1016727	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating from May 6, 
2009, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
September 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  This appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
of record shows that the Veteran's tinnitus started while on 
active duty and has continued since that time.

2.  At all times from May 6, 2009, the audiometric test 
results obtained during examination by a VA audiologist 
correspond to a numeric designation of no greater than I in 
the right ear and II in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  From May 6, 2009, the Veteran has not met the criteria 
for a compensable rating for bilateral hearing loss.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 4.86, Diagnostic 
Code 6100 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

As to the claim of service connection for tinnitus, the Board 
notes that the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Given the fully favorable 
decision contained herein, the Board finds that discussion of 
the VCAA notice provided to the Veteran is unnecessary, since 
any deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as a disability 
rating and effective date, the Board finds that the RO will 
address any applicable downstream issues when effectuating 
the award and therefore any failure to provide this notice at 
this junction cannot prejudice the claimant because he will 
be free to appeal any unfavorable finding by the RO regarding 
the disability rating and effective date.

The Veteran and his representative contend that the claimant 
has had tinnitus ever since his exposure to construction 
equipment while serving in an engineering battalion as well 
as his exposure to small arms and artillery fire while 
serving in Korea during the Korean conflict.  It is also 
claimed that the Veteran's tinnitus was caused by the 
acoustic trauma that formed the basis of VA's grant of his 
earlier claim of service connection for bilateral hearing 
loss.  Lastly, it is requested that the Veteran be afforded 
the benefit of the doubt. 

In this regard, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that 
available service personnel records document the fact that 
the Veteran served in Korea during the Korean conflict and 
was attached to an engineer battalion.  The Board also finds 
that the Veteran is both competent and credible to report on 
the fact that he was exposed to construction equipment as 
well as small arms and artillery fire while on active duty 
during the Korean conflict.  See Davidson, supra; Buchanan, 
supra; Jandreau, supra; Charles, supra.  Therefore, the Board 
will concede, as the RO already did in connection with his 
bilateral hearing loss claim, that he had acoustic trauma 
while on active duty.  Moreover, the Board finds that the 
Veteran is both competent and credible to report on the fact 
that he a ringing and/or buzzing in his ears ever since that 
time.  Id.  Lastly, since tinnitus is observable by a lay 
person, the Board will also concede that this ringing and/or 
buzzing in his ears ever since his acoustic trauma while on 
active duty is tinnitus.  Id.  

Therefore, despite the fact that the Veteran may not having 
been experiencing tinnitus at the time of his July 2009 VA 
examination, the Board finds that the evidence, both positive 
and negative, is at least in equipoise.  Under such 
circumstances, and granting the Veteran the benefit of any 
doubt in this matter, the Board concludes that the 
preponderance of the weight of the evidence supports a grant 
of service connection for tinnitus due to continuity of 
symptomatology.  38 U.S.C.A. §§ 5107, 1110; 38 C.F.R. 
§ 3.102, 3.303(b) (2009).

The Rating Claim

As to the claims for a compensable rating for bilateral 
hearing loss, under 38 U.S.C.A. § 5102 VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., existence of a current disability; 
the degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA 
will attempt to obtain.  Third, VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Board next notes that the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral hearing loss.  In Dingess, supra, 
the Court also held that in cases where service connection 
has been granted and an initial disability evaluation has 
been assigned, the typical service-connection claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).   Therefore, the Board finds that 
the 38 U.S.C.A. § 5103(a) notice that the Veteran was 
provided before service connection was granted in the May 
2009 letter was legally sufficient and VA's duty to notify in 
this case has been satisfied.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record shows that the Veteran notified VA in his May 2009 
claim and an October 2009 statement that he had not received 
any post-service treatment for his hearing loss and therefore 
VA had no obligation to attempt to associate with the record 
any treatment records.  See Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim").  The 
Veteran was also afforded a VA examination in July 2009 which 
the Board finds is adequate for rating purposes despite the 
appellant's claims that his hearing loss has become 
progressively worse because it included a comprehensive 
examinations of the claimant that allows the Board to rate 
the severity of his disability under all relevant Diagnostic 
Codes which opinion was provided after a review of the record 
on appeal.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  In Martinak v. Nicholson, 21 Vet. App. 
447 (2007) the Court held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  In this 
regard, it is noted that the examiner noted, among other 
things, that the Veteran had previously worked as an 
accountant for 35 years and had problems hearing in large 
groups. 

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



The Merits of the Claim

The Veteran asserts that his bilateral hearing loss meets the 
criteria for a compensable rating.  It is also requested that 
the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Veteran's service-connected bilateral hearing loss is 
currently rated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Under the law and regulations that have been in effect since 
before the Veteran filed his claim in May 2009, the rating 
assigned for hearing loss is determined by a mechanical 
application of the rating schedule, which is grounded on 
numeric designations assigned to audiometric examination 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Specifically, evaluations of hearing impairment range from 0 
to 100 percent based on organic impairment of hearing acuity.  
Auditory acuity is gauged by examining the results of 
controlled speech discrimination tests, together with the 
results of puretone audiometric tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hz).  To 
evaluate the degree of disability, the rating schedule 
establishes 11 auditory acuity levels ranging from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85 et. seq.  Tables VI and VII as 
set forth following 38 C.F.R. § 4.85 are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85. 

Under 38 C.F.R. § 4.86, when the puretone threshold at each 
of the four specified frequencies (1,000, 2,000, 3,000, and 
4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is 
to be used, whichever results in the higher numeral.  
38 C.F.R. § 4.86(a).  Additionally, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VIa is to 
be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
Roman numeral.  38 C.F.R. § 4.86(b).

In the Veteran's case, audiometric testing conducted at the 
July 2009 VA examination showed puretone thresholds of 30, 
50, 65, and 65 decibels in the right ear and puretone 
thresholds of 30, 55, 60, and 60 decibels in the left ear, at 
1000, 2000, 3000, and 4000 Hertz, respectively.  The averages 
were 52.50 decibels in the right ear and 51.25 decibels in 
the left ear.  Speech recognition ability was 92 percent in 
the right ear and 88 percent in the left ear.

With application of the above test results to 38 C.F.R. 
§ 4.85, Table VI, Table VII, the Veteran's right ear hearing 
loss is assigned a numeric designation of I and the left ear 
hearing loss is assigned a numeric designation of II.  These 
test scores result in the appellant's bilateral hearing loss 
being rated as noncompensably disabling under Diagnostic 
Code 6100.  See 38 C.F.R. § 4.85.  Therefore, a compensable 
evaluation is not warranted under Table VII.  Id.  This is 
true throughout the period of time during which his claim has 
been pending and therefore consideration of staged ratings is 
not warranted.  Fenderson, supra.

Similarly, as is apparent from the results set out above, the 
Veteran did not have thresholds of 55 decibels or more at 
each of the four specified frequencies (1,000, 2,000, 3,000, 
and 4,000 Hz).  Consequently, 38 C.F.R. § 4.86(a) is not for 
application.  Likewise, the Veteran did not have thresholds 
of 30 decibels or less at 1,000 Hz and 70 decibels or more at 
2,000 Hz.  Consequently, 38 C.F.R. § 4.86(b) is not for 
application.  Moreover, no examiner has indicated that the 
use of speech discrimination scores is inappropriate because 
of language difficulties.  38 C.F.R. § 4.85(c).  Therefore, a 
compensable rating is not warranted under these rating 
criteria.  This is true throughout the period of time during 
which his claim has been pending and therefore consideration 
of staged ratings is not warranted.  Fenderson, supra.

Based on the Veteran's, his wife's, and his representative's 
written statements to the RO, the Board will considered the 
application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran, his wife, and his representative claim that the 
rating schedule does not adequately compensate the claimant 
for the problems caused by his bilateral hearing loss, the 
evidence does not objectively show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  Id.  
There simply is no objective evidence that his bilateral 
hearing loss, acting alone, has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In adjudicating the current appeal for a compensable 
evaluation for bilateral hearing loss, the Board has also not 
overlooked the Court's recent holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009) (per curiam) (holding that claims for 
higher evaluations also include a claim for a total rating 
based on individual unemployability (TDIU) when the appellant 
claims he is unable to work due to a service connected 
disability).  However, the Board finds that Rice is not 
applicable to the current appeal because the Veteran has 
never claimed that his bilateral hearing loss prevents him 
from obtaining and/or maintaining employment.  Therefore, the 
Board finds that the current decision need not consider 
whether the Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's, his wife's, and his 
representative's written statements to the RO and the 
claimant's statements to his VA examiner.  In this regard, 
the Veteran is credible to report on what he sees and feels 
and others are credible to report on what they can see.  See 
Davidson, supra; Jandreau, supra; Buchanan, supra; Charles, 
supra.  For example, the Veteran is competent to report that 
he has problems hearing people talk and his wife and 
representative are competent to report that the Veteran 
appears to have problems hearing them.  However, the Veteran, 
his wife, and his representative are not competent to opine 
as to the claimant's puretone thresholds or speech 
recognition ability because such opinions requires medical 
expertise which they have not been shown to have and these 
types of findings are not readily observable by a lay person.  
Id; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Furthermore, the Board finds more competent and credible the 
medical opinion provided by the expert at the Veteran's 
audiological examination than his, his wife's, and his 
representative's lay assertions.  Id; also see Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").

In adjudicating the current appeal for a compensable 
evaluation, the Board has also considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim for a compensable rating for bilateral 
hearing loss must be denied. 


ORDER

Service connection for tinnitus is granted.

A compensable evaluation for bilateral hearing loss is denied 
at all times from May 6, 2009.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


